Douglas, J.
The issue in this appeal is whether the purchase of ratings information by a television station is exempt from taxation pursuant to R.C. *5745739.01(B)(5).1 This statute provides, in part, that:
“ * * * Other than as provided in this section, ‘sale’ and ‘selling’ do not include professional, insurance, or personal service transactions which involve the transfer of tangible personal property as an inconsequential element, for which no separate charges are made.”
The issue presented in this case has been previously considered by this court. See Avco Broadcasting Corp. v. Lindley (1978), 53 Ohio St.2d 64, 7 O.O.3d 145, 372 N.E.2d 350. In Avco, we held that ratings information provided by Nielsen to a television and radio broadcasting company, Avco, was a nontaxable personal service transaction. Specifically, we found that “the true object of the transactions herein was ‘the receipt of the information collected by the employees of * * * [Nielsen].’ The written reports were but inconsequential elements of the transactions; hence, the transactions are not taxable. Cf. Andrew Jergens Co. v. Kosydar (1973), 35 Ohio St.2d 120, [64 O.O.2d 72] 298 N.E.2d 519 (reported with Accountant’s Computer Services v. Kosydar, supra).” Avco, supra, 53 Ohio St.2d at 69, 7 O.O.3d at 147, 372 N.E.2d at 353.
The commissioner suggests, however, that Avco is no longer viable. The commissioner found that our holding in Avco has been “undermined” by Emery Industries, Inc. v. Limbach (1989), 43 Ohio St.3d 134, 539 N.E.2d 608, which, according to the commissioner, supports a finding that the purchase of market ratings information by a television station involves a taxable transaction. We disagree.
In Emery, at paragraph one of the syllabus, a majority of this court redefined “personal service,” holding that “a ‘personal service’ is any intellectual or manual act involving a recognized skill performed by a person who is specifically engaged by the purchaser to perform the act.” This court modified the prior definition of “personal service” set forth in Koch v. Kosydar (1972), 32 Ohio St.2d 74, 61 O.O.2d 329, 290 N.E.2d 847, determining that “it is better to separate the consequentiality test from the definition.” Emery, supra, 43 Ohio St.3d at 136, 539 N.E.2d at 611. Specifically, the majority in Emery noted that, “Under the Koch definition, however, if a personal service is identified, a finding that the true object is tangible personal property seems foreclosed: if an economic service *575rather than the saleable product of the skill is found to exist, by definition the true object is the service, and the property must be inconsequential. Conversely, the definition seems to indicate that if the saleable product is purchased, there is no personal service and no further need to determine the consequentiality of the tangible personal property.” Id.
The commissioner contends that this court in Emery intended to “narrow” the definition of “personal service.” The commissioner asserts that the language “by a person who is specifically engaged by the purchaser to perform the act” presumes that a transaction cannot constitute a personal service unless the service is “customized” for a specific purchaser. In this regard, the commissioner urges that the media research information supplied by Nielsen to WBNS was not a personal service transaction because Nielsen did not produce the reports specifically for WBNS. The commissioner claims that WBNS simply subscribed to a standard ratings publication issued by Nielsen, and that these exact reports are available to other customers within the viewing area.
The commissioner’s focus is misplaced. Emery does not require that the service be customized for the purchaser in order to qualify as a personal service transaction. The definition of “personal service” in Koch, supra, was modified in Emery simply to eliminate the consequentiality component from the definition. The new definition emphasizes that the customer “selects the provider of a personal service because of his or her recognized skill.” Emery, supra, 43 Ohio St.3d at 136, 539 N.E.2d at 611. Thus, a service rendered by a person or entity need not be specifically “customized” for a particular customer in order to qualify as a personal service transaction excepted from taxation under R.C. 5739.01(B)(5).
In this ease, WBNS clearly engaged Nielsen to provide an intellectual and manual act involving a recognized skill. Nielsen expended personal effort to identify a pool of participants and to secure their participation in the ratings process. Nielsen developed the procedure and it employed personal effort in telephoning participants, sending diaries to the participants, collecting the information, and analyzing the polling results. Nielsen also examined the demographic nature of the surveyed households and compiled this information for use in a meaningful analysis. Accordingly, we find that Nielsen did indeed perform a personal service for WBNS.
Having concluded that Nielsen provided a personal service for WBNS, we must now determine whether the “overriding purpose” of WBNS was to receive the service or the actual tangible personal property, i.e., the written reports. The commissioner claims that the overriding purpose of WBNS was to receive the reports provided by Nielsen, not Nielsen’s services. Again, we disagree.
In Emery, paragraph four of the syllabus, we held that:
*576“In a professional, insurance, or personal service transaction in which the charge for the services is not separated from the charge for the property, if the overriding purpose of the purchaser is to obtain tangible personal property produced by the service, the transfer of the property is a consequential element of the transaction and the entire transaction is taxable. If the purchaser’s overriding purpose is to receive the service, the transfer of the personal property is an inconsequential element of the transaction, and the entire transaction is not taxable.”
In applying these principles, the BTA concluded, and we agree, that WBNS’s overriding purpose was to receive the service provided by Nielsen. Clearly, “[i]t was the intellectual and manual personal efforts of employees of Nielsen that was sought by [WBNS], and not the inconsequential tangible personal property which was transferred, for purposes of communication, as an incidental element without a separate charge.” Andrew Jergens Co. v. Kosydar (1973), 35 Ohio St.2d 120, 134, 64 O.O.2d 72, 80, 298 N.E.2d 519, 528.
For the reasons set forth herein, we find that the acquisition of ratings reports by WBNS from Nielsen is exempt from taxation pursuant to R.C. 5739.01(B)(5). The decision of the BTA is reasonable and lawful and, therefore, is affirmed.

Decision affirmed.

Moyer, C.J., Painter, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook, J., dissents.
Mark P. Painter, J., of the First Appellate District, sitting for Wright, J.

. WBNS applied for a use tax refund. R.C. 5741.02(C)(2) provides that:
“The tax does not apply to the storage, use, or consumption in this state of the following described tangible personal property or services, nor to the storage, use, or consumption or benefit in this state of tangible personal property or services purchased under the following described circumstances:
« # # sjt
“(2) Except as provided in division (D) of this section, tangible personal property or services, the acquisition of which, if made in Ohio, would be a sale not subject to the tax imposed by sections 5739.01 to 5739.31 of the Revised Code.”